Like Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 11/6/20.  Claim(s) 1-6 are pending.  Claim(s) 1-6 are examined herein.  
Applicant's amendments to the claims have rendered the objection of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to the 103 rejection, specifically with respect to the nature of the substituent D of the cited prior art, of the last Office action have been fully considered and found persuasive.  Therefore the 103 rejection of the last Office action is hereby withdrawn.
With regard to the double patenting rejections, the Applicant argues that terminal disclaimers are being filed.  As of yet there are no terminal disclaimers filed so the rejection(s) of the last Office action are maintained for reasons of record and repeated below for Applicant's convenience.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,592,592 B2 in view of Chien et al. (WO 02/100192 A1; of record), and further in view of Chloe et al. (Eunok Choe and David B. Min, Mechanisms of Antioxidants in the Oxidation of Foods, COMPREHENSIVE REVIEWS IN FOOD SCIENCE AND FOOD SAFETY, Volume8, Issue4, October 2009, Pages 345-358; of record).
The instant claims are generally drawn to the method of improving stability or reducing degradation of a sweet enhancer, shown below, in a liquid composition comprising contacting it with a photostabilizer selected from the group consisting of a chromone derivative, a coumarine derivative, or a phenylpropenoic carbonyl compound.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent is drawn to the compounds shown below (see, for example, claim 1), and the narrower claims have examples that anticipate the instant compounds (see, for example, claim 9).  Looking to the patent specification for definition of the utility of the compounds they are utilized as sweet flavor modifiers/enhancers (see, for example, the title and abstract).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The patent does not specifically disclose the use in combination with an instantly claimed antioxidant, such as chlorogenic acid.
Chien et al. discloses the use of chlorogenic acid as an off-taste modifier (see, for example, the abstract) and discloses the use to mask the bitter taste of artificial sweeteners (see, for example, Examples 6 and 7, pp. 14-15).  Chien et al. further discloses that chlorogenic acid is useful in sweetness-enhancing additives in consumables (see, for example, claim 21).
Chloe et al. discloses the use of antioxidants to stabilize foods by inhibiting oxidation (see, for example, the abstract and the whole document) including the naturally occurring chlorogenic acid (see, for example, Phenolic acids at pg. 346, left column) and teaches that the antioxidants protect via a variety of mechanisms including the inhibition of photosensitizers (see, for example, the abstract).
One of ordinary skill would have been motivated to make and use the patented compound and to contact it with chlorogenic acid to make a stable composition that enhances the sweetness of a sweetener.
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With respect to the limitation drawn to the photostabilization, where the claimed and prior art products/compositions are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

s 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,815,956 B2 in view of Chien et al. (WO 02/100192 A1; of record), and further in view of Chloe et al. (Eunok Choe and David B. Min, Mechanisms of Antioxidants in the Oxidation of Foods, COMPREHENSIVE REVIEWS IN FOOD SCIENCE AND FOOD SAFETY, Volume8, Issue4, October 2009, Pages 345-358; of record).
The instant claims are generally drawn to the method of improving stability or reducing degradation of a sweet enhancer, shown below, in a liquid composition comprising contacting it with a photostabilizer selected from the group consisting of a chromone derivative, a coumarine derivative, or a phenylpropenoic carbonyl compound.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent is drawn to the compounds shown below, and methods of use thereof (i.e. compounds that anticipate the instant compounds; see, for example, claim 1), and optionally stabilizers and antioxidants (see, for example, claim 26).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The patent does not specifically disclose the use in combination with an instantly claimed antioxidant, such as chlorogenic acid.

Chloe et al. discloses the use of antioxidants to stabilize foods by inhibiting oxidation (see, for example, the abstract and the whole document) including the naturally occurring chlorogenic acid (see, for example, Phenolic acids at pg. 346, left column) and teaches that the antioxidants protect via a variety of mechanisms including the inhibition of photosensitizers (see, for example, the abstract).
One of ordinary skill would have been motivated to make and use the patented compound and to contact it with chlorogenic acid to make a stable composition that enhances the sweetness of a sweetener.
One of ordinary skill would have been motivated to use chlorogenic acid in the sweet-taste enhancer because the patent describes that the use of an antioxidant is beneficial and Chien et al. discloses that chlorogenic acid can be beneficially added to sweetener compositions to improve the flavor of the composition and to mask the off-taste of sweeteners and Chloe et al. discloses that chlorogenic acid can be beneficially added to food compositions to improve the stability of said food composition.  The skilled artisan would have recognized the multiple benefits of combining sweeteners with multiple adjuvants that the prior art had shown were both beneficial when used in concert with sweeteners, and useful for antioxidant properties, and would have combined them with a reasonable expectation of achieving an additive improvement in prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With respect to the limitation drawn to the photostabilization, where the claimed and prior art products/compositions are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,049,878 B2 in view of Chien et al. (WO 02/100192 A1; of record), and further in view of Chloe et al. (Eunok Choe and David B. Min, Mechanisms of Antioxidants in the Oxidation of Foods, COMPREHENSIVE REVIEWS IN FOOD SCIENCE AND FOOD SAFETY, Volume8, Issue4, October 2009, Pages 345-358; of record).
The instant claims are generally drawn to the method of improving stability or reducing degradation of a sweet enhancer, shown below, in a liquid composition 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent is drawn to the compounds shown below, and methods of use thereof (see, for example, claim 1), the narrower claims have examples that anticipate the instant compounds (see, for example, claim 26), and optionally stabilizers and antioxidants (see, for example, claim 15).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The patent does not specifically disclose the use in combination with an instantly claimed antioxidant, such as chlorogenic acid.
Chien et al. discloses the use of chlorogenic acid as an off-taste modifier (see, for example, the abstract) and discloses the use to mask the bitter taste of artificial sweeteners (see, for example, Examples 6 and 7, pp. 14-15).  Chien et al. further 
Chloe et al. discloses the use of antioxidants to stabilize foods by inhibiting oxidation (see, for example, the abstract and the whole document) including the naturally occurring chlorogenic acid (see, for example, Phenolic acids at pg. 346, left column) and teaches that the antioxidants protect via a variety of mechanisms including the inhibition of photosensitizers (see, for example, the abstract).
One of ordinary skill would have been motivated to make and use the patented compound and to contact it with chlorogenic acid to make a stable composition that enhances the sweetness of a sweetener.
One of ordinary skill would have been motivated to use chlorogenic acid in the sweet-taste enhancer because the patent describes that the use of an antioxidant is beneficial and Chien et al. discloses that chlorogenic acid can be beneficially added to sweetener compositions to improve the flavor of the composition and to mask the off-taste of sweeteners and Chloe et al. discloses that chlorogenic acid can be beneficially added to food compositions to improve the stability of said food composition.  The skilled artisan would have recognized the multiple benefits of combining sweeteners with multiple adjuvants that the prior art had shown were both beneficial when used in concert with sweeteners, and useful for antioxidant properties, and would have combined them with a reasonable expectation of achieving an additive improvement in the flavor profile of the sweetener composition as well as additional stability.  Further, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With respect to the limitation drawn to the photostabilization, where the claimed and prior art products/compositions are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,834,544 B2 in view of Chien et al. (WO 02/100192 A1; of record), and further in view of Chloe et al. (Eunok Choe and David B. Min, Mechanisms of Antioxidants in the Oxidation of Foods, COMPREHENSIVE REVIEWS IN FOOD SCIENCE AND FOOD SAFETY, Volume8, Issue4, October 2009, Pages 345-358; of record).
The instant claims are generally drawn to the method of improving stability or reducing degradation of a sweet enhancer, shown below, in a liquid composition comprising contacting it with a photostabilizer selected from the group consisting of a chromone derivative, a coumarine derivative, or a phenylpropenoic carbonyl compound.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent is drawn to the compounds shown below, and methods of use thereof (i.e. compounds that anticipate the instant compounds; see, for example, claim 1), and optionally stabilizers and antioxidants (see, for example, claim 22).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The patent does not specifically disclose the use in combination with an instantly claimed antioxidant, such as chlorogenic acid.
Chien et al. discloses the use of chlorogenic acid as an off-taste modifier (see, for example, the abstract) and discloses the use to mask the bitter taste of artificial sweeteners (see, for example, Examples 6 and 7, pp. 14-15).  Chien et al. further discloses that chlorogenic acid is useful in sweetness-enhancing additives in consumables (see, for example, claim 21).
Chloe et al. discloses the use of antioxidants to stabilize foods by inhibiting oxidation (see, for example, the abstract and the whole document) including the naturally occurring chlorogenic acid (see, for example, Phenolic acids at pg. 346, left column) and teaches that the antioxidants protect via a variety of mechanisms including the inhibition of photosensitizers (see, for example, the abstract).

One of ordinary skill would have been motivated to use chlorogenic acid in the sweet-taste enhancer because the patent describes that the use of an antioxidant is beneficial and Chien et al. discloses that chlorogenic acid can be beneficially added to sweetener compositions to improve the flavor of the composition and to mask the off-taste of sweeteners and Chloe et al. discloses that chlorogenic acid can be beneficially added to food compositions to improve the stability of said food composition.  The skilled artisan would have recognized the multiple benefits of combining sweeteners with multiple adjuvants that the prior art had shown were both beneficial when used in concert with sweeteners, and useful for antioxidant properties, and would have combined them with a reasonable expectation of achieving an additive improvement in the flavor profile of the sweetener composition as well as additional stability.  Further, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With respect to the limitation drawn to the photostabilization, where the claimed and prior art products/compositions are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,902,737 B2 in view of Chien et al. (WO 02/100192 A1; of record), and further in view of Chloe et al. (Eunok Choe and David B. Min, Mechanisms of Antioxidants in the Oxidation of Foods, COMPREHENSIVE REVIEWS IN FOOD SCIENCE AND FOOD SAFETY, Volume8, Issue4, October 2009, Pages 345-358; of record).
The instant claims are generally drawn to the method of improving stability or reducing degradation of a sweet enhancer, shown below, in a liquid composition comprising contacting it with a photostabilizer selected from the group consisting of a chromone derivative, a coumarine derivative, or a phenylpropenoic carbonyl compound.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent is drawn to the compounds as described therein in claim 1, representative example shown below, and methods of use thereof (i.e. compounds that anticipate the instant compounds; see, for example, claim 1), and optionally stabilizers and antioxidants (see, for example, claim 18).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The patent does not specifically disclose the use in combination with an instantly claimed antioxidant, such as chlorogenic acid.
Chien et al. discloses the use of chlorogenic acid as an off-taste modifier (see, for example, the abstract) and discloses the use to mask the bitter taste of artificial sweeteners (see, for example, Examples 6 and 7, pp. 14-15).  Chien et al. further discloses that chlorogenic acid is useful in sweetness-enhancing additives in consumables (see, for example, claim 21).
Chloe et al. discloses the use of antioxidants to stabilize foods by inhibiting oxidation (see, for example, the abstract and the whole document) including the naturally occurring chlorogenic acid (see, for example, Phenolic acids at pg. 346, left column) and teaches that the antioxidants protect via a variety of mechanisms including the inhibition of photosensitizers (see, for example, the abstract).
One of ordinary skill would have been motivated to make and use the patented compound and to contact it with chlorogenic acid to make a stable composition that enhances the sweetness of a sweetener.
One of ordinary skill would have been motivated to use chlorogenic acid in the sweet-taste enhancer because the patent describes that the use of an antioxidant is beneficial and Chien et al. discloses that chlorogenic acid can be beneficially added to sweetener compositions to improve the flavor of the composition and to mask the off-taste of sweeteners and Chloe et al. discloses that chlorogenic acid can be beneficially prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With respect to the limitation drawn to the photostabilization, where the claimed and prior art products/compositions are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 10,244,779 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent is drawn to the compounds as described therein in claim 1, shown below, and a phenol-based antioxidant as a photostabilizer, and further discloses compounds that anticipate the instant compound (see, for example, claim 28).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

The patent does not specifically disclose the instant method.
One of ordinary skill would have recognized that the patent uses the same compounds and the same stabilizers/antioxidants for the same purposes, and therefore the patent makes the instantly claimed method obvious.

Response to Arguments
The Applicant has argued that terminal disclaimers were filed, but there do not appear to be any on the record.  Until said terminal disclaimers are filed and approved the rejections are maintained.

Conclusion
Claim(s) 1-6 are rejected.  No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627